Lipscomb, J.
There is nothing arising on the record in this case, that requires notice except the question of a former adjudication.
There had been two suits before different Justices of the Peace, and the first was offered in bar of the second. The District Court to which the case had been taken by a certiorari, permitted evidence to go to the jury, to show that the merits had not been tried in the first case. When the merits have been tried in a Court not of record, it is as conclusive as a bar, as if it had been a judgment of a Court of Record; but from necessity, great latitude is allowed in the proof, to ascertain whether the merits had been tried in the first case. We do not perceive that this indulgence was extended too far in the introduction of the evidence in this case. It is obvious that the first case should be regarded as a nonsuit, and not a decision on the merits. The judgment is affirmed.
Judgment affirmed.